Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-2, 4-6, 8-9, 11-13, 16-20, 22 and 24-25 have been amended. 
Claim 10 is cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Kim Jacklin, Reg. No. 47,680 on May 3, 2021 via telephone and electronic mail. 
The application has been amended as follows: 

 first electronic device, comprising: 	memory; and 	processor circuitry to execute computer readable instructions to: 	 	identify a first value of a latency parameter of an audio/video stream being streamed according to a screencasting standard from [[a]] the first electronic device to a second electronic device, the first electronic device remote from the second electronic device, and the first value to be identified in response to detecting user input data associated with the audio/video stream, the user input data corresponding to a user interaction and an intensity of the user interaction, the user input data from one or more input devices, and the intensity of the user interaction based on a quantity of the user input data detected during an amount of time;  	 	identify a second value of the latency parameter of the audio/video stream, the second value of the latency parameter based on a comparison of the intensity of the user interaction to a threshold value; and  	 	at least one of [[(i)]] (A) modify the latency parameter of the audio/video stream from the first value to the second value, modification of the latency parameter to occur by at least one of (i) a first modification of a parameter of a multiplexer of the first electronic device, (ii) a second modification of a Wifi parameter used by the first electronic device to stream the audio/video stream, or (iii) a third modification of a power consumption limit of the first electronic device, the first, second and third modifications to affect a latency at which the audio/video stream is streamed [[(ii)]] (B) embed interactive markers in respective frames of the audio/video [[data]] stream corresponding to the user interaction, the interactive [[data]] stream to be processed using the second value of the latency parameter.

2.  (Currently Amended)  The first electronic device of claim 1, wherein [[the]] modification of the first value of the latency parameter to the second value causes a change in a streaming mode from a first mode to a second mode [[modes]] in real time.

3.  (Canceled) 
4.  (Currently Amended)  The first electronic device of claim 1, wherein the processor circuitry is to encode the 
5.  (Currently Amended)  The first electronic device of claim 1, wherein the processor circuitry is to apply the modified latency parameter to the  audio/video stream at any of various stages of audio/video capture and encoding performed at the first electronic device 
first electronic device of claim 1, wherein the processor circuitry is to apply the modified latency parameter to the [[the]] audio/video data of the audio/video stream is processed for transmission from the first electronic device to the second electronic device 
7.  (Canceled)
8.  (Currently Amended)  The first electronic device of claim 1, wherein the modified latency parameter affects [[data]] stream to the second electronic device.
9.  (Previously Presented)  The first electronic device of claim 8, wherein the streaming mode corresponds to at least one of a quality mode and an interactive mode.
10.  (Canceled)  
11.  (Currently Amended)  A method for adaptive streaming, the method performed by a first electronic device, and the method comprising: 	detecting, by executing an instruction with at least one processor of the first electronic device, a user input data from an input device, the user input data corresponding to a user interaction and an intensity of the user interaction, the intensity of the user interaction based on a quantity of the user input data detected during an amount of time, and the user input data corresponding to an audio/video stream being streamed from the first electronic device to a second electronic device in accordance with a screencasting technique, the second electronic device remote from the first electronic device; 	and 	at least one of [[(i)]] (A) modifying, by executing an instruction with at least one processor of the first electronic device, based on the intensity of the user interaction, a latency parameter of the audio/video stream from a first value to a second value, the modification of the latency parameter to occur by at least one of (i) a first modification of a parameter of a multiplexer of the first electronic device, (ii) a second modification of a Wifi parameter used by the first electronic device to stream the audio/video stream, or (iii) a third modification of a power consumption limit of the first electronic device, the first, second, and third modifications to affect a latency at which the audio/video stream is streamed from [[a]] the first electronic device to [[a]] the second electronic device for display at the second electronic device, or [[(ii)]] (B) embedding, by executing an instruction with the at least one processor of the first electronic device, interactive markers in respective audio/video frames of the audio/video stream determined to correspond to the user interaction, wherein the interactive markers indicate to the second electronic device that the respective audio/video frames having the interactive markers are to be processed by the second electronic device using the second value of the latency parameter. 

wherein adjusting the affects a streaming mode of the first electronic device.
13.  (Previously Presented)  The method of claim 12, wherein the streaming mode corresponds to at least one of a quality mode or an interactive mode.
14.  (Currently Amended)  The method of claim 11, wherein the user input data is captured from a keyboard, mouse, a plurality of sensors, a microphone, a touchscreen, or a camera, or any combination thereof.
15.  (Previously Presented)  The method of claim 11 wherein the interactive markers are embedded in the respective audio/video frames determined to correspond to the intensity of the user interaction being greater than a pre-defined threshold.
16.  (Currently Amended)  The method of claim 11, wherein is applied to the audio/video stream while encoding audio/video data associated with the audio/video stream.
17.  (Currently Amended)  The method of claim 11, wherein is modified at any of various stages of audio/video capture and encoding performed at the first electronic device 
storage device comprising instructions that, when executed, cause at least one processor of a first electronic device to at least: 	detect a user input corresponding to a user interaction and an intensity of the user interaction, the intensity of the user interaction corresponding to an amount of user input data detected during an amount of time; 	identify a value of a latency parameter to be applied to an audio/video stream corresponding to the user input, the value of the latency parameter identified based on the intensity of the user interaction, and the audio/video stream being streamed from the first electronic device to a second electronic device according to a screencasting standard ; and 	at least one of [[(i)]] (A) apply the value of the latency parameter to the audio/video stream, application of the value of the latency parameter to occur by at least one of (i) a first application of a parameter of a multiplexer of the first electronic device, (ii) a second application of a Wifi parameter used by the first electronic device to stream the audio/video stream, or (iii) a third application of a power consumption limit of the first electronic device, the at least one of the first, second, or third applications to affect a latency at which the audio/video stream is streamed to the second electronic device, [[;]] or [[(ii)]] (B) embed interactive markers in respective audio/video frames of the audio/video stream determined to correspond to the user interaction, the interactive markers to indicate the value of the latency parameter is to be applied to the respective audio/video frames of the streaming data by the second electronic device.
storage device of claim 18, wherein applied to the audio/video stream affects 
20.  (Currently Amended)  The computer-readable storage device of claim 19, wherein the streaming mode corresponds to at least one of a quality mode and an interactive mode.
21.  (Currently Amended)  The computer-readable storage device of claim 18, wherein the user input data is captured from a keyboard, mouse, a plurality of sensors, a microphone, a touchscreen, or a camera, or any combination thereof.
22.  (Currently Amended)  A system, comprising: 	a display of a first electronic device; 	a radio; 	memory 
identify a first value of a latency parameter of an audio/video stream being streamed by the radio, in accordance with a screencasting standard, from the second electronic device to the first electronic device display at the first electronic device, the second electronic device remote from the first electronic device, and the first value to be identified in response to detecting user input data associated with the audio/video stream, the data corresponding to a user interaction and an the user input data detected during an amount of time;  	identify a second value of the latency parameter of the audio/video stream, the second value of the latency parameter based on a comparison of the intensity of the user interaction to a threshold value; and 	at least one of [[(i)]] (A) modify the from the first value to the second value, [[to a]] , modification of the latency parameter to occur by at least one of (i) a first modification of a parameter of a multiplexer of the second electronic device, (ii) a second modification of a Wifi parameter used by the second electronic device to stream the audio/video stream, or (iii) a third modification of a power consumption limit of the second electronic device, the first, second, and third modifications to affect a latency at which the audio/video stream is streamed to the first electronic [[(ii)]] (B) embed interactive markers in respective [[data]] stream determined to correspond to the user interaction, the interactive markers to be used by the first electronic device to identify the respective frames of the audio/video stream to be processed using the second value of the latency parameter 
a mouse, a plurality of sensors, a microphone, a touchscreen, or a camera, or any combination thereof.
24.  (Currently Amended)  The system of claim 22, wherein the amount of the user input data detected during [[an]] the amount of time corresponds to a number of keystrokes per second.
25.  (Currently Amended)  The system of claim 22, wherein usage of the second value of the latency parameter by the second electronic device causes a change in a streaming mode of the second electronic device [[modes]] in real time.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior cited art fails to disclose in the context of the claimed invention: 

“identify a second value of the latency parameter of the audio/video stream, the second value of the latency parameter based on a comparison of the intensity of the user interaction to a threshold value; and                                 at least one of (A) modify the latency parameter of the audio/video stream from the first value to the second value, modification of the latency parameter to occur by at least one of (i) a first modification of a parameter of a multiplexer of the first electronic device, (ii) a second modification of a Wifi parameter used by the first electronic device to stream the audio/video stream, or (iii) a third modification of a power consumption limit of the first electronic device, the first, second and third modifications to affect a latency at which the audio/video stream is streamed  to the second electronic device, or	(B) embed interactive markers in respective frames of the audio/video  stream corresponding to the user interaction, the interactive markers to be used by the second electronic device to identify frames of the audio/video  stream to be processed using the second value of the latency parameter."

Verma et al. U.S. Patent Application Publication 2013/0304794- discloses receiving user commands and communicating the user commands to alter the A/V stream. 

	Chae et al. U.S. Patent Application Publication 2012/0289290- discloses initiating a multi-screen mode based on a pinching motion exceeding a threshold. 
	Guttman et al. U.S. Patent Application 2011/0191676 – discloses embedding received user interactions within A/V audio frames.  
The prior art fails to modify the latency parameter of a screencast stream based on intensity of user input.  The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Relevant Prior Art:
Huang et al. U.S. Patent Application Publication 2018/0048679- discloses communication exchanging commands from a source device to sink device via WiDi. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JMC/Examiner, Art Unit 2459         

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459